       Case 1:18-cv-10225-MLW Document 267 Filed 06/17/19 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                )
                                                )
LILIAN PAHOLA CALDERON JIMENEZ                  )
and LUIS GORDILLO, et al.,                      )
                                                )
Individually and on behalf of all others        )
similarly situated,                             )
                                                )     Civ. No. 1:18-cv-10225-MLW
                Plaintiffs-Petitioners,         )
                                                )
                v.
                                                )
KEVIN McALEENAN, et al.,                        )
                                                )
                Defendants-Respondents.         )
                                                )


                     PETITIONERS’ ASSENTED-TO MOTION TO SEAL

       Pursuant to Local Rule 7.2 and the July 19, 2018 Stipulated Protective Order

(Dkt. 119), and contemporaneous with the filing of Petitioners’ Emergency Motion for

a Temporary Restraining Order and Stay of Removal of Class Member Mr. V, and

their Memorandum in Support, Petitioners respectfully move for leave to file Exhibit

A under seal.

      As grounds for this motion, Petitioners state as follows:

      1.        On June 17, 2019, contemporaneous with this filing, Petitioners filed the Motion

for a Temporary Restraining Order and Stay of Removal of Class Member Mr. V, their

Memorandum in Support, the supporting June 17, 2019 Declaration of Shirley X. Li Cantin,

and Exhibit A thereto.

        2.       Exhibit A is an email containing a class member’s name and alien registration

number, which are confidential pursuant to the Stipulated Protective Order.



                                                1
       Case 1:18-cv-10225-MLW Document 267 Filed 06/17/19 Page 2 of 3



       3.      Petitioners conferred with Respondents’ counsel, who assented to this motion

to file an unredacted sealed copy with the court.

       WHEREFORE, pursuant to Local Rule 7.2 and the July 19, 201 Stipulated Protective

Order, Petitioners respectfully request that this Court enter an order granting it leave to file

Exhibit A under seal.

       Respectfully submitted this 17th day of June, 2019.

                                                     /s/ Shirley Cantin


Matthew R. Segal (BBO # 654489)                     Kevin S. Prussia (BBO # 666813)
Adriana Lafaille (BBO # 680210)                     Shirley X. Li Cantin (BBO # 675377)
AMERICAN CIVIL LIBERTIES UNION                      Michaela Sewall (BBO# 683182)
FOUNDATION OF MASSACHUSETTS, INC.                   Stephen Provazza (BBO # 691159)
211 Congress Street                                 Colleen M. McCullough (BBO # 696455)
Boston, MA 02110                                    Matthew W. Costello (BBO # 696384)
(617) 482-3170                                      WILMER CUTLER PICKERING
                                                      HALE AND DORR LLP
Kathleen M. Gillespie (BBO # 661315)                60 State Street
Attorney at Law                                     Boston, MA 02109
6 White Pine Lane                                   Telephone: (617) 526-6000
Lexington, MA 02421                                 Facsimile: (617) 526-5000
(339) 970-9283                                      kevin.prussia@wilmerhale.com
                                                    shirley.cantin@wilmerhale.com
                                                    michaela.sewall@wilmerhale.com
                                                    stephen.provazza@wilmerhale.com
                                                    colleen.mccullough@wilmerhale.com
                                                    matthew.costello@wilmerhale.com

                                                    Attorneys for Petitioners




                                               2
       Case 1:18-cv-10225-MLW Document 267 Filed 06/17/19 Page 3 of 3




           CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)(2)

       I, Shirley Cantin, hereby certify that in accordance with Local Rule 7.1(a)(2), counsel

for Petitioners and counsel for respondents met and conferred in good faith on June 17, 2019,

regarding resolution of this motion. Counsel for Respondents indicated that they do not

oppose Petitioners’ motion to seal.

                                                           /s/ Shirley Cantin ______
                                                           Shirley X. Li Cantin




                                               3
